DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1-3 recites that the component is reinstalled into the gas turbine engine or installed into a different gas turbine engine without mechanical repair of the component which is unclear is to what exactly “mechanical repair” pertains to.  The specification does not provide any details and support as to what is constituted as a mechanical repair.  Consider the broadest reasonable claim interpretation, the examiner considers only cutting a damaged portion of the component and attaching using conventional techniques such as welding, brazing or by adhesive a new portion in place of the removed portion would be considered as a mechanical repair. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hu et al. (US 20060045785A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hu et al. (US 20060045785A1).
As applied to claim 1, Hu et al. teach a method of servicing a gas turbine engine, comprising removing a component comprising a titanium alloy from the gas turbine engine after operating the gas turbine engine with the component in service (paragraphs [0015] and [0024]); subjecting the component to heat treatment (abstract, lines 1-10); and re-installing the component into the gas turbine engine or installing the component into a different gas turbine engine.
The examiner’s position is that by repairing a titanium component of a gas turbine engine that has been degraded due to erosion and foreign object damage (paragraph [0015]) then Hu et al. inherently teach the steps of removing the damaged component after operating the engine (that causes the damage) and the step of re-installing it into the gas turbine engine or installing it in a different engine subsequent to the repair process.
Alternatively, if the Applicant does not agree that Hu et al. inherently teach the steps of removing the damaged component after operating the engine and re-installing it into the gas turbine engine or installing it in a different engine subsequent to the repair process, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ the removing and reinstalling steps into the method of Hu et al., as an effective means of repairing the degraded and damaged component and re-using the repaired component in the same or a different gas turbine engine in 

As applied to claims 2-5, Hu et al. teach the invention cited including wherein removing of the component from the gas turbine engine is performed in response to predetermined criteria of operating the gas turbine engine including a cumulative time, a cumulative number of operation cycles, a stress level applied to said component of the gas turbine engine, (stress loadings and impact by foreign objects during engine operation, paragraph [0004], lines 4-7).

As applied to claim 7, Hu et al. teach the invention cited.  Furthermore, Hu et al. explicitly teach the need and use of new and more efficient repair methods and that conventional weld processes are inefficient in terms of both time and expense and as such are not being utilized (paragraphs [0006] and [0018]).  As such, Hu et al. explicitly teach that the heat treated component is re-installed into the gas turbine engine or installed into a different gas turbine engine without mechanical repair of the component.

As applied to claim 8, Hu et al. teach the invention cited including wherein the component is selected from a rotor hub or a bladed rotor hub (paragraph [0020], line 25 and last line).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of either Eylon et al. (US 4,482,398) or Glavicic (US 10,323,312).
As applied to claim 6, Hu et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach the heat treatment is performed below a beta transus temperature of the titanium alloy.
Eylon et al. teach a well-known method of refining microstructures of gas turbine engine components made of titanium alloy (title, col. 5, lines 19-25) wherein the article is aged by heating about 10-20 percent below the beta transus temperature which would increase the beta grain size thus, improving the susceptibility to the fatigue crack growth (col. 3, lines 63-68, col. 4, lines 3-5, 8-11, 22-24).  
Glavicic teaches that microtexture is a phenomenon in which relatively large, localized regions of a certain material phase have a substantially common crystallographic orientation. Glavicic teaches that regions of microtexture that exceed a threshold size in at least one dimension are presently believed to be a cause of dwell fatigue in some titanium alloys and further teaches that titanium alloys with reduced microtexture may exhibit less anisotropic mechanical properties than titanium alloys with greater amounts of microtexture, may be less susceptible to cold dwell fatigue, or both (col. 1, lines 16-36).  As such, Glavicic teaches a simple and relatively less expensive 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the heat treatment step of Hu et al. below the beta transus temperature of the titanium alloy, as taught by either Eylon et al. or Glavicic, as an effective means of reducing the undesirable grain sizes and microtextures and thus, enhance the fatigue strength and prolong the operational life of the component in a high temperature and high corrosive environment.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Decker (US 9,103,002).
As applied to claims 9 and 10, Hu et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach wherein prior to the heat treatment the titanium alloy includes dislocations in metal grains in the titanium alloy and wherein the heat treatment annihilates said dislocations.
Decker teaches that it is well-known to subject a turbine engine component (turbocharger compressor wheel 10, Fig. 1) made of titanium alloy (abstract) to heat treatment (annealed) to remove crystal defects such as dislocations (paragraph bridging cols. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Decker (US 9,103,002) and Ishida et al. (US 7,338,631).
As applied to claims 11 and 12, Hu et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach wherein the titanium alloy includes soft grains oriented for slip and hard grains not oriented for slip and that wherein prior to the heat treatment the titanium alloy includes dislocations at boundaries between the soft grains and the hard grains, and the heat treatment annihilates said dislocations.
Ishida et al. teach a metallic alloy (copper containing titanium, col. 4, lines 17-23) wherein the alloy contains the combination of fine grains and coarse grains that serves to suppress cross-slip formed at the interface between the grains (boundaries between the soft grains and the coarse grains), thereby to impart good balance between the strength and elongation to the alloy and to prevent deterioration of stress relaxation resistance of the alloy composed of only fine grains (col. 3, lines 53-60).
Decker teaches Decker teaches that it is well-known to subject a turbine engine component (turbocharger compressor wheel 10, Fig. 1) made of titanium alloy (abstract) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al., an alloy composition to include both soft grains oriented for slip and hard grains not oriented for slip, as taught by Ishida et al., as an effective means of providing the alloy with an enhanced strength and durability thus, prolonging the operational life of the component in a high temperature, high stress and high corrosive environment.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al., the heat treatment step such that it would remove all the crystal defects such as the dislocations that were present in the alloy (i.e., at the any boundary interface), as taught by Decker, as an effective means of producing isotropic strength throughout the component that would enhance and prolong the operational life of the component in a high temperature and high corrosive environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Cold dwell fatigue in titanium alloys” (hereinafter referred to CECAM) teaches (pages 1-2) that during the operation of a gas turbine engine in a jet aircraft the turbine blades and the disk in which they are housed are subjected to cyclic loading during take-off, cruising and landing. Cyclic loading gives rise to fatigue-fracture of the component at 
a) Alloy composition. The most susceptible Ti alloys are those containing high volume fractions of the alpha (HCP) phase and low volume fractions of the beta (BCC) phase.
b) Microstructure. The most susceptible alloys contain clusters of alpha grains that have small misorientations between them (microtexture).
c) The duration of the dwell and the loading during the dwell. The application of a constant load between stress cycles can dramatically reduce the fatigue life of the specimen.
d) Creep. One of the most remarkable features about Ti alloys is their ability to creep at room temperature, a phenomenon known since 1949 but not explained. It is now recognized that creep is a key aspect of cold dwell fatigue because it leads to stress redistribution and concentration, which is necessary for crack nucleation.
e) Fracture morphology. The crack initiates below the surface of the specimen and consists of facets almost parallel to the basal plane of the alpha phase. The normal to these facets is along the stress axis. The surfaces of a dwell fatigue crack are always much closer to maximum normal stress than to a maximum shear stress as one would have with ordinary fatigue cracks.

Barbier et al. (US 20090308506A1) teach a method of heat treating rotary components for turbomachines made of titanium alloy wherein the component is subjected to heat treatment at temperature lower than the beta transus temperature of the titanium alloy.  Barbier et al. proposes implementing heat treatment that enables the microstructure to be refined, in particular by refining the size of the elongate needle-type alpha phase grains, so as to minimize the effects of the "dwell effect", and in particular by diminishing the extent to which dislocations can move freely so as to minimize the 

Yoshioka et al. (US 7,632,363) teaches a method for refurbishing service-degraded gas turbine component that can recover the microstructure of the alloy of the gas turbine component, whose material is deteriorated or damaged after its operation, to the extent that is equivalent or more than the characteristic at the time of its manufacture. The method does not include any mechanical repair of the component and comprises performing a recovery heat treatment, performing a solution heat treatment, and performing an aging heat treatment. The recovery heat treatment heat-treats the component under a predetermined pressure, which is higher than normal pressure, wherein the temperature of the component is increased to a predetermined temperature under the predetermined pressure. The solution heat treatment is processed under reduced pressure or inert gas atmosphere after the recovery heat treatment. The aging heat treatment is processed under reduced pressure or inert gas atmosphere after the recovery heat treatment (abstract, 1-16).

Muench et al. (US 20120191496A1) teaches a method of determining gas turbine engine component (300, Fig. 3) repair activities wherein a computer-based system determines which components are in need of repair based on series of parameters and information including aggregated time of operation, the number of startup/shutdown cycles, and other operational parameters associated with component performance and/or potential degradation, as a function of specific operational parameters (abstract, lines 1-15, paragraphs [0034], [0042], Fig. 5).

LaGraff et al. (US 20070023142A1) teach a system and a method of refurbishing an airfoil.  LaGraff et al. teach that airfoil coatings degrade with time at high operating temperatures due to such factors as hot corrosion, oxidation, dirt accumulation, thermal cycle fatigue, etc. Consequently, the airfoil must be periodically repaired which includes removing the degraded coatings, mechanically repairing the airfoil, and then re-coating the airfoil surface (abstract, lines 1-8, paragraph [0098], last 7 lines).

Agarwal et al. (US 20130179388A1) teaches a computer-implemented maintenance/repair workscope development tool that uses one or more sources of gas turbine operational condition data.  Agarwal et al. teach that it is well-known that heavy-duty industrial gas turbine engines and other complex, safety-critical machines are inspected and repaired on a routine basis. Routine inspections are typically performed at preselected times, such as after a preselected number of operational hours or operational cycles. At these times, the engine or machine may need to be taken out of service, disassembled as necessary, inspected as necessary, and repaired as necessary (abstract, lines 1-7, paragraph [0002], lines 1-8). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/13/2021